PER CURIAM.
All of the issues raised by this appellant are discussed and resolved in Louisiana State Board of Medical Examiners v. Arton, La.App., 130 So.2d 666. In addition, however, able counsel for appellant suggests in his interesting brief that the harsh in-junctive remedy ordered herein should not be affirmed based upon evidence taken several years ago. However, the injunction was based upon the evidence taken as to conduct prior thereto justifying injunctive relief, and no authority is cited justifying a remand because of appellate delay pursuant to the request of the appellant therefor. See also: Louisiana State Board of Medical Examiners v. Stephenson, La.App. 1 Cir., 93 So.2d 330. For the reasons more fully set forth in the cited decisions, the trial court judgment is therefore affirmed at the cost of the defendant-appellant.
Affirmed.